DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pocket” of claim 6 and claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: More specifically, specification fails to provide proper antecedent basis for the claimed subject matter “wherein the inner surface of the backspan includes a pocket defined therein, and the first brachytherapy capsule is disposed within the pocket” in claim 6 and “wherein the inner surface of each of the first and second legs includes a pocket defined therein, and the second brachytherapy capsule is disposed within the pocket of the first or second leg” in claim 12.
The disclosure is objected to because of the following informalities:
 “…A surgical implant of the at least one surgical implant wherein a biocompatible radioactive material is dispersed throughout the surgical implant such that the entirety of the surgical implant irradiates radioactively may also be provided”… in para.[0017] needs to be corrected.  A suggested correction is -- A surgical implant of the at least one surgical implant may also be provided wherein a biocompatible radioactive material is dispersed throughout the surgical implant such that the entirety of the surgical implant irradiates radioactively --.
“…Surgical clip 100 may have a formed condition wherein the first leg 104 and the second leg 106 are parallel, or substantially parallel, to one another and in relative close approximation to one another” needs to be corrected. A suggested correction is -- Surgical clip 100 may have a formed condition wherein the first leg 104 and the second leg 106 are parallel, or substantially parallel, to one another and in relative close [[approximation]] proximity to one another--
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 line 6   “a second brachytherapy capsule integrated into the first or second leg” needs to be corrected.  A suggested correction is – a second brachytherapy capsule integrated into the first or the second leg – in light of its antecedent in claim 1 line 4 “a second leg”. Similar correction is suggested with respect to “the first or second leg” in claim 3, 11-13, 16-17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Also cross-reference Fig. 5-EX in appendix A below at end of this Office Action which is Examiner annotated Fig. 5 from Wazer (Pub. No.: US 20110245578 A1) where applicable. 
Claims 1-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Wazer et al. (Pub. No.: US 20110245578 A1, hereinafter referred to as "Wazer").
As per independent Claim 1, Wazer discloses a surgical implant (Wazer in at least abstract, fig. 2-3, fig. 5-7, 9-11, 16-17, [0002], [0021-0024], [0043], [0052-0054], [0066-0069], [0073-0074], [0076-0077], ]0080-0082] for example discloses relevant subject-matter. More specifically, Wazer in at least fig. 5, [0023], [0043], [0066] for example discloses a surgical implant/staple 40. Also cross-reference fig. 5-EX in appendix A below at end of this Office Action which is Examiner annotated fig. 5 from Wazer. See at least [0043] “incorporation of a radioactive seed into fastening means, preferably into a surgical staple”) comprising: 
a backspan including a first end and a second end; a first leg extending from the first end of the backspan; a second leg extending from the second end of the backspan (Wazer in at least fig. 5, fig. 5-EX, [0023], [0066] for example discloses a backspan B including a first end B1 and a second end B2; a first leg L1 extending from the first end of the backspan; a second leg L2 extending from the second end of the backspan); 
a first portion of brachytherapy capsule integrated into the backspan; and a second portion of the brachytherapy capsule portion integrated into the first or second leg (Here, the term “brachytherapy capsule” is being interpreted as a structure that encapsulates the radiation source i.e. structurally encapsulated radiation. Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose a first portion of brachytherapy capsule BC1 integrated into the backspan B; and a second portion of the brachytherapy capsule BC2 portion integrated into the first or second leg. See at least Wazer [0023] “incorporate the radioactive … seeds into a fastening means, preferably surgical staples, used in the surgical procedure… seeds are concurrently secured in position directly adjacent to the surgical resection and remain immobile”; [0066] “staple structure … comprised of a radioactive center element 41 and an encapsulating outer element 42. The ends 44 are shown blunt but in practice would be pointed so as to function as a surgical staple”).
Wazer in the above embodiment applied does not necessarily require a first brachytherapy capsule and a second brachytherapy capsule.
However, Wazer discloses alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of encapsulated radiation to staple parts such as the backspan via brachytherapy capsules (see fig 2, 6-7, [0052], [0068-0069] that disclose brachytherapy capsule/encapsulated radiation integrated into staple parts such as backspan. See Wazer [0052] “The radioactive …seed 30 is inserted and fixed within the sleeve 10… relative to the staple 20.”; [0068] “the radioactive material inside the staple itself by sealing it within a cavity created from a titanium tube.”) 
Wazer’s disclosure of such alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of radiation to staple parts makes obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the recited a first brachytherapy capsule integrated into the backspan; and a second brachytherapy capsule integrated into the first or second leg  as a matter of making separate what is disclosed as integral in Wazer (see MPEP 2144.04) .
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation coupling to staples as taught by Wazer, by localizing radiation source coupling to parts of the surgical implant/staple, as also taught by Wazer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of permitting more localized dose distribution that achieves desired result adjacent to the surgical resection (Wazer, [0023]).

As per dependent Claim 2, Wazer as a whole further discloses surgical implant wherein the first brachytherapy capsule is one of a plurality of first brachytherapy capsules integrated into the backspan (Wazer disclosure in at least fig. 2, 5-7, [0023], [0052], [0066],  [0068-0069]  of a first brachytherapy capsule integrated into the backspan makes the recited  plurality of first brachytherapy capsules obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of duplication of Wazer disclosed first brachytherapy capsule (see MPEP 2144.04).).
As per dependent Claim 3, Wazer as a whole further discloses surgical implant wherein the second brachytherapy capsule is one of a plurality of second brachytherapy capsules integrated into the first or second leg (Wazer disclosure in at least fig. 2, 5-7, [0023], [0052], [0066],  [0068-0069]  of a the second brachytherapy capsule integrated into the first or second leg makes the recited  plurality of second brachytherapy capsules obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of duplication of Wazer disclosed first brachytherapy capsule (see MPEP 2144.04)).
As per dependent Claim 4, Wazer as a whole further discloses surgical implant wherein the plurality of second brachytherapy capsules are integrated into both the first and second legs (Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose both the first and second legs with integrated encapsulated radiation sources while Wazer disclosure in  fig 2, 6-7, [0052], [0068-0069] disclosing brachytherapy capsule integrated into staple parts which as a whole makes obvious recited subject-matter of the plurality of second brachytherapy capsules are integrated into both the first and second legs).
As per dependent Claim 5, Wazer as a whole further discloses surgical implant wherein the backspan includes an inner surface and an outer surface, and the first brachytherapy capsule is integrated into the inner surface of the backspan (Wazer fig. 5, 7 disclose brachytherapy capsule/encapsulated radiation is integrated into the inner surface of the backspan).
As per dependent Claim 6, Wazer as a whole further discloses surgical implant wherein the inner surface of the backspan includes a pocket defined therein, and the first brachytherapy capsule is disposed within the pocket (Wazer fig. 5, 7 disclose the inner surface of the backspan includes a pocket/cavity defined therein, and the brachytherapy capsule/encapsulated radiation is disposed within the pocket/cavity).

As per dependent Claim 7, Wazer as a whole further discloses surgical implant further comprising a brachytherapy capsule secured to the outer surface of the backspan (Wazer fig. 2 disclose a brachytherapy capsule 10, 30 secured to the outer surface of the backspan).
As per dependent Claim 10, Wazer as a whole further discloses surgical implant wherein the first and second legs  extend in the same direction from the backspan (Wazer, fig. 5, fig. 5-EX for example discloses  wherein the first and second legs L1, L2 extend in the same direction from the backspan B).
As per dependent Claim 11, Wazer as a whole further discloses surgical implant wherein each of the first and second legs includes an inner surface and an outer surface, and the second brachytherapy capsule is integrated into the inner surface of legs (Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose the first and second legs L1, L2 with integrated encapsulated radiation sources BC2-L1, BC2-L2 while Wazer disclosure in  fig 2, 6-7, [0052], [0068-0069] disclosing brachytherapy capsule integrated into staple parts. Further,  fig. 5, 7 disclose brachytherapy capsule/encapsulated radiation is integrated into the inner surface of the legs which as a whole makes obvious recited subject-matter of the second brachytherapy capsule is integrated into the inner surface of the first or second leg.).
As per dependent Claim 12, Wazer as a whole further discloses surgical implant wherein the inner surface of each of the first and second legs includes a pocket defined therein, and the second brachytherapy capsule is disposed within the pocket of the first or second leg (Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose the first and second legs with integrated encapsulated radiation sources while Wazer disclosure in  fig 2, 6-7, [0052], [0068-0069] disclosing brachytherapy capsule/encapsulated radiation integrated into staple parts. Further, fig. 5, 7 disclose  the inner surface of each of the legs includes a pocket/cavity defined therein, and the second brachytherapy capsule/encapsulated radiation is disposed within the pocket/cavity of the respective leg  which as a whole makes obvious recited subject-matter of the inner surface of each of the first and second legs includes a pocket defined therein, and the second brachytherapy capsule is disposed within the pocket of the first or second leg).
As per dependent Claim 13, Wazer as a whole further discloses surgical implant further comprising a brachytherapy capsule secured to an outer surface of the first or second leg (Wazer fig. 2 disclose a brachytherapy capsule 10, 30 secured to the outer surface of the staple while fig. 5, [0066] discloses encapsulated radiation secured to legs of the staple which disclosure as a whole makes obvious the recited a brachytherapy capsule secured to an outer surface of the first or second leg).
As per dependent Claim 14, Wazer as a whole further discloses surgical implant further comprising a coating of a colored oxide or gold (Wazer in [0068], radiation source encapsulating tube made of gold material).
As per dependent Claim 15, Wazer as a whole further discloses surgical implant further comprising a radioactive material disposed throughout the backspan and the first and second legs (Wazer fig. 5,fig. 5-EX,  [0066] for example discloses surgical implant further comprising a radioactive material disposed throughout the backspan BC-1 and the first and second legs BC2-L1, BC2-L2).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wazer in view of  Phillips et al. (Pub. No.: US 5626592 A, hereinafter referred to as “Phillips”).
As per dependent Claim 8, Wazer discloses surgical implant according to claim 1 (see claim 1).
Wazer does not explicitly disclose the backspan is substantially v-shaped and includes first and second segments extending from the respective first and second ends of the backspan to an apex.
However, in an analogous surgical staples field of endeavor, Phillips discloses surgical implant wherein the backspan is substantially v-shaped and includes first and second segments extending from the respective first and second ends of the backspan to an apex (Phillips in at least fig. 1-2 discloses a surgical implant 10 with  backspan 24 is substantially v-shaped and includes first  and second segments 26, 28 extending from the respective first and second ends of the backspan to an apex 30).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical implant shape as taught by Wazer, to be V-shaped, as taught by Phillips. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending radiation therapy advantage and applicability to other commonly shaped and configured surgical implants such as V-shaped clips used during surgery on body tissue (Phillips, col. 1 lines 9-11, 45-48).

As per dependent Claim 9, the combination of Wazer and Phillips as a whole further discloses  surgical implant wherein an inner surface of the apex includes the first brachytherapy capsule integrated therein (Wazer fig. 5, 7 disclose an inner surface of the substantially U-shaped staple vertices (which are essentially shaped like an apex) that  includes brachytherapy capsule/encapsulated radiation integrated therein while Phillips disclose a surgical implant/clip with an apex. Thus, combination of applied art as a whole makes obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the subject-matter as recited, because such a modification  extends applicability and radiation therapeutic benefits to tubular tissue such as blood vessels to which such V-shaped clips are applied (Phillips, col. 1 lines 9-11, 45-48)).
Claims  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wazer in view of  Whitfield et al. (Pub. No.: US 20120029533 A1, hereinafter referred to as “Whitfield”).
As per independent Claim 16, Wazer discloses a surgical applier (Wazer in at least abstract, fig. 2-3, fig. 5-7, 9-11, 16-17, [0002], [0021-0024], [0043], [0052-0054], [0066-0069], [0073-0074], [0076-0077], ]0080-0082] for example discloses relevant subject-matter. More specifically, Wazer in fig. 11, 16-17, [0074], [0076], [0080] for example discloses a surgical applier 80) comprising: 
a handle assembly; and an shaft assembly extending from the handle assembly, the shaft assembly including a distal portion having a surgical implant loaded therein (Wazer in fig. 11, 16-17, [0076], [0080] for example discloses a handle assembly 82; and an shaft assembly 84 extending from the handle assembly, the shaft assembly including a distal portion 83, 88 having a surgical implant 91 (see fig. 16) loaded therein within the holder 88), 
the surgical implant (Wazer in at least fig. 5, [0023], [0043], [0066] for example discloses a surgical implant/staple 40. Also cross-reference fig. 5-EX in appendix A below at end of this Office Action which is Examiner annotated fig. 5 from Wazer. See at least [0043] “incorporation of a radioactive seed into fastening means, preferably into a surgical staple”) including: 
a backspan including a first end and a second end; a first leg extending from the first end of the backspan; a second leg extending from the second end of the backspan; (Wazer in at least fig. 5, fig. 5-EX, [0023], [0066] for example discloses a backspan B including a first end B1 and a second end B2; a first leg L1 extending from the first end of the backspan; a second leg L2 extending from the second end of the backspan); 
a first portion of brachytherapy capsule integrated into the backspan; and a second portion of the brachytherapy capsule portion integrated into the first or second leg (Here, the term “brachytherapy capsule” is being interpreted as a structure that encapsulates the radiation source. Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose a first portion of brachytherapy capsule BC1 integrated into the backspan B; and a second portion of the brachytherapy capsule BC2 portion integrated into the first or second leg. See at least Wazer [0023] “incorporate the radioactive … seeds into a fastening means, preferably surgical staples, used in the surgical procedure… seeds are concurrently secured in position directly adjacent to the surgical resection and remain immobile”; [0066] “staple structure … comprised of a radioactive center element 41 and an encapsulating outer element 42. The ends 44 are shown blunt but in practice would be pointed so as to function as a surgical staple”).
Wazer in the above embodiment applied does not necessarily require a first brachytherapy capsule and a second brachytherapy capsule.
However, Wazer discloses alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of radiation to staple parts such as the backspan via brachytherapy capsules (see fig 2, 6-7, [0052], [0068-0069] that disclose brachytherapy capsule integrated into staple parts such as backspan via encapsulated radiation structures such as brachytherapy capsules. See Wazer [0052] “The radioactive …seed 30 is inserted and fixed within the sleeve 10… relative to the staple 20.”; [0068] “the radioactive material inside the staple itself by sealing it within a cavity created from a titanium tube.”) 
Wazer’s disclosure of such alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of radiation to staple parts makes obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the recited a first brachytherapy capsule integrated into the backspan; and a second brachytherapy capsule integrated into the first or second leg  as a matter of making separate what is disclosed as integral in Wazer (see MPEP 2144.04) .
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation coupling to staples as taught by Wazer, by localizing radiation source coupling to parts of the surgical implant/staple, as also taught by Wazer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of permitting more localized dose distribution that achieves desired result adjacent to the surgical resection (Wazer, [0023]).
Wazer does not explicitly disclose a surgical applier with an endoscopic shaft assembly.
However, in an analogous surgical stapler field of endeavor, Whitfield discloses a surgical applier (First, examiner notes that Applicant in at least instant application specification [0054] discloses a surgical applier with an endoscopic shaft assembly as well-known prior art. Nonetheless, Whitfield in at least abstract, fig. 1, 5, 42, [0003], [0035], [0114], [0123] for example discloses a surgical applier 100) comprising: an endoscopic shaft assembly extending from the handle assembly, the endoscopic shaft assembly including a distal portion having a surgical implant loaded therein (Whitfield in at least abstract, fig. 1, 5, 42, [0003], [0035], [0114], [0123] for example an endoscopic shaft assembly 300 extending from the handle assembly 200, the endoscopic shaft assembly including a distal portion having a surgical implant (see fig. 42) loaded therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical applier as taught by Wazer, with a endoscopic shaft assembly including surgical applier, as taught by Whitfield. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that because endoscopic procedures are often performed remotely from the incision, application of clips may be complicated by a reduced field of view for the user at the proximal end of the device and thus, a use of a surgical applier with shared shaft as the visualization tool (i.e. an endoscopic shaft) improves the operation of the instrument by providing an instrument  that accommodates an endoscope introduction through the shaft of the surgical applier (Whitfield, [0005], [0008]).

As per independent Claim 17, Wazer discloses a method of performing a surgical procedure (Wazer in at least abstract, fig. 2-3, fig. 5-7, 9-11, 16-17, [0002], [0021-0024], [0043], [0052-0054], [0066-0069], [0073-0074], [0076-0077], ]0080-0082] for example discloses relevant subject-matter. More specifically, Wazer in at least fig. 17, [0042], [0074] for example discloses method of performing a surgical procedure) comprising: 
placing a distal portion of an shaft assembly of a surgical applier adjacent to tissue at a surgical site, the distal portion of the shaft assembly having a surgical implant loaded therein (Wazer in at least fig. 11, 16-17, [0074], [0076], [0080]  for example discloses placing a distal portion 83, 88 of a shaft assembly 84 of a surgical applier 80/70 adjacent to tissue at a surgical site as in fig. 17, the distal portion of the shaft assembly having a surgical implant loaded therein as illustrated on video monitor of fig. 17 and shown in fig. 16 “84b”), 
the surgical implant (Wazer in at least fig. 5, [0023], [0043], [0066] for example discloses a surgical implant/staple 40. Also cross-reference fig. 5-EX in appendix A below at end of this Office Action which is Examiner annotated fig. 5 from Wazer. See at least [0043] “incorporation of a radioactive seed into fastening means, preferably into a surgical staple”) including: 
a backspan including a first end and a second end; a first leg extending from the first end of the backspan; a second leg extending from the second end of the backspan (Wazer in at least fig. 5, fig. 5-EX, [0023], [0066] for example discloses a backspan B including a first end B1 and a second end B2; a first leg L1 extending from the first end of the backspan; a second leg L2 extending from the second end of the backspan); 
a first portion of brachytherapy capsule integrated into the backspan; and a second portion of the brachytherapy capsule portion integrated into the first or second leg (Here, the term “brachytherapy capsule” is being interpreted as a structure that encapsulates the radiation source. Wazer in fig. 5, fig. 5-EX, [0023], [0066] for example disclose a first portion of brachytherapy capsule BC1 integrated into the backspan B; and a second portion of the brachytherapy capsule BC2 portion integrated into the first or second leg. See at least Wazer [0023] “incorporate the radioactive … seeds into a fastening means, preferably surgical staples, used in the surgical procedure… seeds are concurrently secured in position directly adjacent to the surgical resection and remain immobile”; [0066] “staple structure … comprised of a radioactive center element 41 and an encapsulating outer element 42. The ends 44 are shown blunt but in practice would be pointed so as to function as a surgical staple”).
firing the surgical applier to secure the surgical implant to the tissue (Wazer in at least fig. 16-17, [0074], [0080-0081] for example discloses firing the surgical applier to secure the surgical implant to the tissue. See Wazer at least [0081] “the instrument progresses along the surgical margin closing the tissue… the surgeon can basically progress along the same path applying the therapeutic source staples … actuating the source staple part of the end effector. Thereafter, the stapling instrument may be moved to a different location and this type of dual action repeated.” ).
Wazer in the above embodiment applied does not necessarily require a first brachytherapy capsule and a second brachytherapy capsule.
However, Wazer discloses alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of radiation to staple parts such as the backspan via brachytherapy capsules (see fig 2, 6-7, [0052], [0068-0069] that disclose brachytherapy capsule integrated into staple parts such as backspan via encapsulated radiation structures such as brachytherapy capsules. See Wazer [0052] “The radioactive …seed 30 is inserted and fixed within the sleeve 10… relative to the staple 20.”; [0068] “the radioactive material inside the staple itself by sealing it within a cavity created from a titanium tube.”) 
Wazer’s disclosure of such alternate embodiments (see fig. 2, 6-7) that disclose localized coupling of radiation to staple parts makes obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the recited a first brachytherapy capsule integrated into the backspan; and a second brachytherapy capsule integrated into the first or second leg  as a matter of making separate what is disclosed as integral in Wazer (see MPEP 2144.04) .
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation coupling to staples as taught by Wazer, by localizing radiation source coupling to parts of the surgical implant/staple, as also taught by Wazer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of permitting more localized dose distribution that achieves desired result adjacent to the surgical resection (Wazer, [0023]).
Wazer does not explicitly disclose a surgical applier with an endoscopic shaft assembly.
However, in an analogous surgical stapler field of endeavor, Whitfield discloses surgical applier with an endoscopic shaft assembly (First, examiner notes that Applicant in at least instant application specification [0054] discloses a surgical applier with an endoscopic shaft assembly as well-known prior art. Nonetheless, Whitfield in at least abstract, fig. 1, 5, 42, [0003], [0035], [0114], [0123] for example discloses a surgical applier 100 with an endoscopic shaft assembly 300, the endoscopic shaft assembly including a distal portion having a surgical implant (see fig. 42) loaded therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical applier as taught by Wazer, with a endoscopic shaft assembly including surgical applier, as taught by Whitfield. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that because endoscopic procedures are often performed remotely from the incision,  application of clips may be complicated by a reduced field of view for the user at the proximal end of the device and thus, a use of a surgical applier with shared shaft as the visualization tool (i.e. an endoscopic shaft) improves the operation of the instrument by providing an instrument  that accommodates an endoscope introduction through the shaft of the surgical applier (Whitfield, [0005], [0008]).


Appendix A

    PNG
    media_image1.png
    812
    798
    media_image1.png
    Greyscale



Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170246476 A1 for disclosing radiation source encapsulating staple like tissue fixation surgical implants similar to that disclosed and claimed. 
US 20140332581 A1 for disclosing surgical staples, stapler , and methods for their applications to tissue with staple being shaped similar to that disclosed.
US 20130087603 A1 for disclosing surgical fasteners, a surgical fastener applicator with a cartridge that includes a plurality of surgical fasteners similar to that disclosed.
US 20130068815 A1 for disclosing staple applicator and therapeutic agent filled surgical staple with holes to distribute the agent at surgical site similar in terms of use of U-shaped staples that provide therapy to that disclosed.
US 20040192998 A1 for disclosing the radiation delivery devices such as metallic microspheres that include a gold marker to enhance imaging of the delivery devices once inside the body similar to that disclosed.
US 20040068157 A1 for disclosing radiation source including brachytherapy implants (see fig. 2) similar to that disclosed.
US 20040006372 A1 for disclosing directionally biased formable staples for use in surgical staplers having anvil pockets for forming the staples with surgical staples shaped similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 26, 2022